DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 10/25/2021.  Claims 1, 2, 6-17, 19, 21-23, and 25-27 are pending.  Claims 1 and 16 are independent.  Claims 8, 9, 11-15, 19, 21-23, and 25 are withdrawn.  Claims 3-5, 18, 20, and 24 are canceled.
Claim Objections
Claim 10 is objected to because of the following informalities:  
a) Claim 10, line 4, the limitation “a second suture” should be amended to --the second suture-- because claim 1 provides the antecedent basis for the second suture.
a) Claim 10, line 6, the limitation “a second tissue augmentation block” should be amended to --the second tissue augmentation block -- because claim 1 provides the antecedent basis for the second tissue augmentation block.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 6, 7, 10, 16, 17, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “(ii) passing the second suture limb through an opening extending through a length of a different tissue augmentation block already disposed on a suture limb of a second suture during the soft tissue repair, or (iii) passing the second suture limb through an opening extending through a length of a second tissue augmentation block and disposing a portion of the second tissue augmentation block across a top surface of a different tissue augmentation block already engaged with by a second suture tissue during the soft tissue repair.”   The elected species for the method of installing tissue augmentation construct was Species TB (Figures 7A-D).  The original disclosure does not have sufficient support for the limitation “(ii) passing the second suture limb through an opening extending through a length of a different tissue augmentation block already disposed on a suture limb of a second suture during the soft tissue repair, or (iii) passing the second suture limb already engaged with by a second suture tissue during the soft tissue repair.”   Figures 9, 11, and 15 and the descriptions of these figures are not sufficient to support “(ii) passing the second suture limb through an opening extending through a length of a different tissue augmentation block already disposed on a suture limb of a second suture during the soft tissue repair, or (iii) passing the second suture limb through an opening extending through a length of a second tissue augmentation block and disposing a portion of the second tissue augmentation block across a top surface of a different tissue augmentation block already engaged with by a second suture tissue during the soft tissue repair.”  Furthermore, these limitations are not directed to the elected species.
Claim 16 recites the limitation “with the first suture limb and the second suture limb of the first suture extending from the firs suture implant.”  The elected species for the method of installing tissue augmentation construct was Species TB (Figures 7A-D).  The original disclosure does not have sufficient support for the limitation “with the first suture limb and the second suture limb of the first suture extending from the first suture implant.”  As shown in Figures 7A-7D, the first suture limb and the second suture limb of the first suture are connected/extended from different suture anchors (1060b and 1060a).
Claim 16 recites the limitation “(ii) passing the second suture limb through an opening extending through a length of a different tissue augmentation block already disposed on a different suture limb attached to a second suture implant during the soft already engaged with tissue with a second suture attached to a second suture implant during the soft tissue repair.” The elected species for the method of installing tissue augmentation construct was Species TB (Figures 7A-D).  The original disclosure does not have sufficient support for the limitation “(ii) passing the second suture limb through an opening extending through a length of a different tissue augmentation block already disposed on a different suture limb attached to a second suture implant during the soft tissue repair, or (iii) passing the second suture limb through an opening extending through a length of a second tissue augmentation block and disposing a portion of the second tissue augmentation block across a top surface of a different tissue augmentation block already engaged with tissue with a second suture attached to a second suture implant during the soft tissue repair.”   Figures 9, 11, and 15 and the descriptions of these figures are not sufficient to support “(ii) passing the second suture limb through an opening extending through a length of a different tissue augmentation block already disposed on a different suture limb attached to a second suture implant during the soft tissue repair, or (iii) passing the second suture limb through an opening extending through a length of a second tissue augmentation block and disposing a portion of the second tissue augmentation block across a top surface of a different tissue augmentation block already
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 10, 16, 17, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second suture tissue” in the last 5th line of the claim.  It is unclear what it means by “suture tissue.”  For the purpose of examination, the limitation is interpreted as “a second suture.”
Claim 1 recites the limitation “the coupling” in line 25 of the claim.  It is unclear which coupling step(s) that the limitation “the coupling” refers to because claim 1 recites “coupling the first suture limb with a first suture anchor disposed in bone” and “coupling the second suture limb to a second suture anchor disposed in bone.”  
Claim 1 recites the limitation “the coupling action” in line 35 of the claim.  It is unclear which coupling action step(s) that the limitation “the coupling” refers to because claim 1 recites “coupling the first suture limb with a first suture anchor disposed in bone” and “coupling the second suture limb to a second suture anchor disposed in bone.”

Claim 1 recites the limitation “the tissue augmentation block” in lines 35-36 of the claim.  It is unclear which the tissue augmentation block that the limitation “the tissue augmentation block” refers to because claim 1 recites a number of different tissue augmentation blocks (“tissue augmentation block,” :different tissue augmentation block,” and “second tissue augmentation block”)
Claim 1 recites the limitation “the tissue augmentation block” in line 37 of the claim.  It is unclear which the tissue augmentation block that the limitation “the tissue augmentation block” refers to because claim 1 recites a number of different tissue augmentation blocks (“tissue augmentation block,” “different tissue augmentation block,” and “second tissue augmentation block”)
Claim 6 recites the limitation “the tissue augmentation block” in line 1 of the claim.  It is unclear which the tissue augmentation block that the limitation “the tissue augmentation block” refers to because claim 1 recites a number of different tissue augmentation blocks (“tissue augmentation block,” “different tissue augmentation block,” and “second tissue augmentation block”).
Claim 7 recites the limitation “the tissue augmentation block” in line1 of the claim.  It is unclear which the tissue augmentation block that the limitation “the tissue augmentation block” refers to because claim 1 recites a number of different tissue 
Claim 16 recites the limitation “the securing” in line 26 of the claim.  It is unclear which securing step(s) that the limitation “the securing” refers to because claim 16 recites “securing a portion of the first suture limb at a surgical site” and “securing a portion of the second suture limb at a surgical site.”  
Claim 16 recites the limitation “the securing action” in line 36 of the claim.  It is unclear which securing step(s) that the limitation “the securing” refers to because claim 16 recites “securing a portion of the first suture limb at a surgical site” and “securing a portion of the second suture limb at a surgical site.”

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issues stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 10, 16, 17, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over ElAttrache et al. (US Pub. No.: 2007/0191849) in view of Coleman (US Pub. No.: 2017/0143551), Nobles et al. (US Pub. No.: 2007/0010829), and Cropper et al. (US Pub. No.: 2008/0275476).


    PNG
    media_image1.png
    430
    633
    media_image1.png
    Greyscale

Coleman teaches, in the same field of endeavor (method of soft tissue repair), disposing a tissue augmentation block (50, Figs. 9 and 14) on each the first, second, third, and fourth suture limbs, thereby increasing a surface area for engaging tissue associated with the respective suture limb (Fig. 14); wherein each tissue augmentation block has in three dimensions a length (the longest dimension of 50, Fig. 9), a width (the width of 50 along the horizontal direction as shown in Fig. 9), and a thickness (the thickness of 50 along the vertical direction as shown in Fig. 9), the length extending from a proximal-most end of the tissue augmentation block to a distal-most end of the tissue augmentation block and being the longest of the length, the width, and the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of ElAttrache to include disposing a tissue augmentation block on each of the suture limbs (e.g. first, second, third, and fourth suture limbs), thereby increasing a surface area for engaging tissue associated with the respective suture limb; wherein the tissue augmentation block has in three dimensions a length, a width, and a thickness, the length extending from a proximal-most end of the tissue augmentation block to a distal-most end of the tissue augmentation block and being the longest of the length, the width, and the thickness of the tissue augmentation block, as well as an opening extending through the length of the tissue augmentation block from the proximal-most end of the tissue augmentation block to the distal-most end of the tissue augmentation block; and after the coupling the two suture limbs, tightening the suture limbs such that the at least one tissue augmentation block is directed towards the soft tissue by translating along at least one of the first and second suture limbs via the opening of the tissue augmentation block; wherein the tissue augmentation blocks are formed of collagen as taught by Coleman in 
Nobles teaches, in the same field of endeavor (method of soft tissue repair), a method comprising a tissue augmentation block or a block for a suture to extend through therein (124, Fig. 19, body 124 can be considered as a tissue augmentation block because it can serve the function of a tissue augmentation block by providing a larger surface against the tissue and limits a compressive load on the soft tissue by the suture at the suture passes as shown in Fig. 19 and thus resisting pull-through of the suture in the soft tissue versus a suture with a knot) having a threader (128, Fig. 19) pre-disposed therein; wherein the threader is pre-disposed through the opening of the tissue augmentation block from the proximal-most end to the distal-most end of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of ElAttrache in view of Coleman to include the tissue augmentation block or each of the tissue augmentation blocks having a threader pre-disposed therein; wherein the threader is pre-disposed through the opening of the tissue augmentation block from the proximal-most end to the distal-most end of the tissue augmentation block; and disposing at least one tissue augmentation block, which at least includes the tissue augmentation block having the threader pre-disposed therein, on at least one of the first and second suture limbs by coupling the at least one of the first and second suture limbs to the threader and applying a force to the threader to advance the threader and the at least one of the first and second suture limbs through the opening of the tissue augmentation block from the 
Furthermore, Cropper teaches, same problem-solving area (method of soft tissue repair or application of surgical block having a threader disposed therein for extending a suture through the surgical block), a method comprising removing a tissue augmentation block or a block for a suture to extend through therein (40, Fig. 3) having the threader (50, Fig. 3) pre-disposed therein from packaging holding the tissue augmentation block in a pre-operative configuration (Para. [0013] and [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the method of ElAttrache in view of Coleman and Nobles to include removing a tissue augmentation block  having the threader pre-disposed therein from packaging holding the tissue augmentation block in a pre-operative configuration as taught by Cropper in order to keep the tissue augmentation block and the preloaded threaded to remain sterile until the packaging is opened in the medical facility (Cropper, Para. [0022]).
In the modified invention, the disposing action transforms the tissue augmentation block from the pre-operative configuration into a post-operative configuration with respect to the first suture limb such that, in the post-operative configuration the tissue augmentation block is able to translate along the first suture .
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 6, 7, 10, 16, 17, 26, and 27 have been considered but are moot in view of new ground(s) of rejection.  The newly applied prior art, Coleman, teaches disposing a tissue augmentation block (50, Figs. 9 and 14) on each the first, second, third, and fourth suture limbs, thereby increasing a surface area for engaging tissue associated with the respective suture limb (Fig. 14); wherein each tissue augmentation block has in three dimensions a length (the longest dimension of 50, Fig. 9), a width (the width of 50 along the horizontal direction as shown in Fig. 9), and a thickness (the thickness of 50 along the vertical direction as shown in Fig. 9), the length extending from a proximal-most end of the tissue augmentation block to a distal-most end of the tissue augmentation block and being the longest of the length, the width, and the thickness of the tissue augmentation block (Fig. 9), as well as an opening (52, Fig. 9) extending through the length of the tissue augmentation block from the proximal-most end of the tissue augmentation block to the distal-most end of the tissue augmentation block; and after the coupling the two suture limbs, tightening and securing the suture limbs such that the at least one tissue augmentation block is directed towards the soft tissue by translating along at least one of the first and second 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of ElAttrache to include disposing a tissue augmentation block on each of the suture limbs (e.g. first, second, third, and fourth suture limbs), thereby increasing a surface area for engaging tissue associated with the respective suture limb; wherein the tissue augmentation block has in three dimensions a length, a width, and a thickness, the length extending from a proximal-most end of the tissue augmentation block to a distal-most end of the tissue augmentation block and being the longest of the length, the width, and the thickness of the tissue augmentation block, as well as an opening extending through the length of the tissue augmentation block from the proximal-most end of the tissue augmentation block to the distal-most end of the tissue augmentation block; and after the coupling the two suture limbs, tightening the suture limbs such that the at least one tissue augmentation block is directed towards the soft tissue by translating along at least one of the first and second suture limbs via the opening of the tissue augmentation block; wherein the tissue augmentation blocks are formed of collagen as taught by Coleman in order to obtain the advantage of promoting healing at the surgical site (Coleman, Paras. [0010]-[0012]).  In the modified invention, the step of coupling the second suture limb to the second suture anchor would include first performing passing the second suture limb over a different tissue augmentation block already engaged with tissue by a second suture attached to a second suture implant (e.g. another anchor 30 of ElAttrache, Figs 9 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100198258 A1		Heaven; Malcolm et al. discloses a method of soft tissue repair using a double-row technique (Fig. 26B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JING RUI OU/Primary Examiner, Art Unit 3771